MAYFIELD, J.—
(Dissenting.) — This record was originally assigned to me, and I wrote an opinion affirming the judgment. On application for a rehearing by the whole court, the judgment of affirmance was set aside, and one of reversal entered; and Mr. Justice de Graffenried was appointed to write an opinion for the majority.
I concur in the reversal. I have become convinced, on further consideration, that it was reversible error to decline to allow the defendant to introduce the commissioner’s deed to D. J. Townley and the deed of D. J. Townley to R. M. Townley. While the trial court evidently acted on the theory that plaintiff did not claim title through Mrs. Cox, and it was not shown that Mrs. Cox had title when she conveyed the mineral right to the Georgia Pacific Railroad Company, and therefore her deed did not operate as a severance of the minerals from the surface, I now think that each of these questions was for the jury, and not for the court, and that the defendant was entitled to have the jury consider these deeds in connection with all the other evidence.
I cannot, however, agree to the proposition that the evidence in this case shows that Mrs. Cox had title to the lands when she .conveyed. The evidence conclusively and without dispute shows that, if she acquired the title, it was by adverse possession, and not by deed. The evidence likewise fails to show that her possession was continuous, but, on the contrary, shows that- there were several breaks therein, and that at no time was there ten years’ continuous possession. The evidence, as I •read it, is in dispute as to whether her grantor, her *606father, was ever in possession of the land or was in possession when he conveyed to her.
How there is any reason for the application of the doctrine of the presumption of a deed from the patentee to Manasco, I cannot understand. If Manasco had been in possession for 20 or 30 years, under his contract of sale, the execution, or the existence of a deed, might then be presumed; but the evidence is without a dispute that he was not so in possession for the length of time necessary to raise the presumption of a deed. If a deed from the patentee to any one is to be presumed, it is either to Mrs, Cox or to the plaintiff. The evidence, however, affirmatively shows that he did not convey to Mrs. Cox nor to her father.
If it be conceded that Mrs. Cox had title to the land when she attempted to convey the mineral right to the Georgia Pacific Railroad Company, then, of course, this worked a severance of the two estates; and, if plaintiff claimed through Mrs. Cox, his possession of the surface was not possession of the mineral, and of course was not adverse; but, if Mrs. Cox had no title, her deed did not and could not operate as a severance. A stranger to a title cannot create a severance by conveying the mineral or surface right. It requires the owner of the title to convey in order that his deed may operate as a severance. Moreover, when there is such a severance, it is binding only on the parties to' the conveyance and their privies. It is not binding or effective upon strangers to the title of the owner who severed ; but of course there must be adverse possession of both estates, to defeat the title of the true owner who1 severed the two estates. The two estates, after severance, are as distinct and separate as if the grantor had owned an -80-4cré tract and conveyed one 40 to A. .and 'the other to B. Possession of one 40 after this severance *607would not be possession of. both. But if the owner should convey one 40 to A., and then convey both to B., and B. should take possession of one of the 40’s under his deed and hold the possession adversely to A. for 10 consecutive years, B. would acquire title to the 40 theretofore conveyed to A., although he had no actual possession of the 40 conveyed to A. Surely the severance of the mineral from the surface cannot be more complete than would he the severance as to the two 40’s, as stated above.
In my judgment, under the holding in the above case, one who has no title may convey a title to the mineral, against the true owner, by conveying the minerals to one person and the surface to another, if the grantee of the surface should ever thereafter convey to the owner or to any one in his chain of title, and even though thé owner did not claim under such chain of title but claimed against. I cannot make a man claim title through me by conveying his own land to him, even though he accept the deed and put it on record. This is only a circumstance tending to show that he does claim title through me.
There was no proof in this case that the plaintiff or his grantor claimed title or right through Mrs. Cox. It was only shown that the grantor of plaintiff’s grantor bought at a judicial sale, which sale passed the title of Mrs. Cox to the surface. I do not see how the court can say, as a matter of law, that Mrs. Cox had title to the land when she conveyed the minerals or of the surface when she died. If she had such title, it was a question of fact for the jury and not of law for the court.
I likewise cannot see how the court can say, as a matter of law, that plaintiff claimed title through Mrs. Cox, when he, his counsel, and the trial court say he *608did not so claim title; and the only evidence to the contrary is the circumstance of the two deeds which the trial court excluded. Surely these deeds ought not to conclude the plaintiff, whn is not a party to either, and when he swears he does not claim under or through them.
Of course I recognize the proposition that prior possession alone will support or defend an action of ejectment ; but it will only do so against a mere naked trespasser or one who cannot show a better title; it will not he effective against the true owner nor even against one, claiming under color of title, having held adversely for ten years. The evidence in this record is without dispute that plaintiff had acquired title to' the land in question, surface and mineral, by adverse possession, if there was no severance of the two estates, or if the plaintiff was not bound by the severance. I cannot agree that the record in this case shows conclusively that Mrs. Oox had any title to the surface or mineral when she attempted to convey the minerals. I think it is conceded that her grantor had no legal title, and that title only can prevail in this suit. I think it also clearly appears (hut not conclusively) that her possession was not continuous, so as to ripen into title. If she did not have the legal title when she conveyed to the Georgia Pacific Railroad Company, then her deed could not operate as a severance. Unless the plaintiff claimed title through her, he was not estopped from disputing her title. These questions were, in my judgment, for the jury, and not for the court; and the record shows that the jury found the facts in favor of the plaintiff.
The case most relied upon by appellant is that of Canal Co. v. Hughes, 183 Pa. 66, 38 Atl. 568, 38 L. R. A. 826, 63 Am. St. Rep. 743. It is probable that this case may uphold the contention of the appellant; but, *609it is, at best, an extreme case; and, while it has been often cited, it has not been followed in a concrete case, and has been criticized by courts and text-writers as carrying the doctrine of severance too far.
Mr. Lindley, in his recent edition of his work on Mines (volume 3, § 812, pp. 2002, 2003), says: “The doctrine of severance of title has been carried by the Supreme Court of Pennsylvania to what seems an unwarrantable conclusion.”
“We submit that severance of title, as known in the law, cannot exist where the surface and mineral title reside in the same individual. It would be, on its face, a contradiction of terms.” •
“The decision of the Pennsylvania court would therefore seem to have the effect of allowing an actual possession to be overcome by a constructive possession.”
It would be an anomaly to alloiv strangers to a good chain of title to make the holders under that chain claim under another and an imperfect title by making deeds to them and having the same recorded, against the wish or will of the holders of the good title. So far as this record shows, that might be the result of making Boshell claim under the Cox chain of title. Surely a stranger to a title cannot create a severance by conveying that which he has not, and thereby defeat the title of the true owner and his grantees.
I desire to say that I do not disagree to any proposition of law announced in the opinion. Each of these I consider well settled and well stated; but I cannot agree to the application of the principles to the case made by this record, for the reason above stated.